 



Exhibit 10.16

THE McGRAW-HILL COMPANIES, INC.

MANAGEMENT SEVERANCE PLAN

(As Amended and Restated Effective October 23, 2003)

39



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page   Section 1.  
Purpose
    41   Section 2.  
Effective Date
    41   Section 3.  
Administration
    41   Section 4.  
Participation
    41   Section 5.  
Payments upon Termination of Employment at Company Convenience
    42   Section 6.  
Unfunded Status of Plan
    45   Section 7.  
Termination and Amendment of the Plan
    45   Section 8.  
Benefit of Plan
    45   Section 9.  
Non-Assignability
    45   Section 10.  
Effect of Other Plans
    46   Section 11.  
Mitigation and Offset
    46   Section 12.  
Termination of Employment
    46   Section 13.  
Severability
    46   Section 14.  
Disputed Claims
    46   Section 15.  
Governing Law; Section Heading
    47   Section 16.  
Claims Procedure
    47   Section 17.  
Limit on Discretionary Authority After Change of Control
    48  

40



--------------------------------------------------------------------------------



 



THE McGRAW-HILL COMPANIES, INC. MANAGEMENT SEVERANCE PLAN

Section 1. Purpose.

     The purpose of the Management Severance Plan (the “Plan”) is to provide
managers who are in a position to contribute to the success of The McGraw-Hill
Companies, Inc., or any subsidiary at least 20% of whose voting shares are owned
directly or indirectly by The McGraw-Hill Companies, Inc. (collectively, the
“Company”), with reasonable compensation in the event of their termination of
employment with the Company.

Section 2. Effective Date.

The Plan is effective as of January 28, 1987.

Section 3. Administration.

     The Plan shall be administered by the Chief Executive Officer (the “CEO”)
of the Company. The CEO shall have authority to delegate responsibility for the
operation and administration of the Plan. Subject to the express provisions of
the Plan , including without limitation Section 17 below, and the rights of
Participants pursuant thereto, the CEO or his or her delegate (the
“Administrator”) shall have discretionary authority to (i) adopt, alter and
repeal such administrative rules, guidelines and practices governing the Plan as
the Administrator shall, from time to time, deem advisable; (ii) resolve all
questions or ambiguities relating to the interpretation and application of the
Plan (and any notices or agreements relating thereto); (iii) make eligibility
and benefit determinations under the Plan, including any factual determinations
relevant thereto; and (iv) otherwise supervise the administration of the Plan in
accordance with the terms hereof. The discretionary authority under the
preceding sentence may also be exercised by any person making a determination on
a claim for benefits or a review of a claim pursuant to Section 16 below,
subject to Section 17 below.

     Subject to Sections 16 and 17 hereof, all decisions made by the
Administrator pursuant to the provisions of the Plan shall be final and binding
on all persons, including the Company and Participants.

Section 4. Participation.

     The CEO shall from time to time select the employees who are to participate
in the Plan (the “Participants”) from among those employees who are determined
by the CEO to be in a position to contribute to the success of the Company.

     The Company shall notify each Participant in writing of his participation
in the Plan, and such notice shall also set forth the payments and benefits to
which the Participant may become entitled. The Company may also enter into such
agreements as the Company deems necessary or appropriate with respect to a
Participant’s rights under the Plan. Any such notice or agreement may contain
such terms, provisions and conditions not inconsistent with the Plan, including
but not limited to provisions for the extension or renewal of any such
agreement, as shall be determined by the Company, in its sole discretion.

     A Participant shall cease to be a Participant in the Plan upon the earlier
of (i) his receipt of all of the payments, if any, to which he is or becomes
entitled under the terms of this Plan and the terms of any notice or agreement
issued by the Company with respect to his participation hereunder,

41



--------------------------------------------------------------------------------



 



or (ii) the termination of his employment with the Company under circumstances
not requiring payments under the terms of this Plan.

Section 5. Payments upon Termination of Employment at Company Convenience.

          (a) In the event of a Termination of Employment at Company
Convenience, the Participant shall be entitled, as compensation for services
rendered, subject to any applicable payroll or other taxes required to be
withheld, to:

               (i) continue to receive an amount equal to his Monthly Base
Salary for a period of not more than 12 months nor less than 6 months following
his termination of employment, based upon the following formula: the number of
full and partial years of the Participant’s continuous service with the Company,
up to a maximum of 20 years, multiplied by 0.6;

               (ii) remain an active participant in all Company-sponsored
retirement, life, medical, dental, accidental death and disability insurance
benefit plans or programs in which he was participating at the time of his
termination for the full duration of the salary continuation period described in
Section 5(a)(i) above, but only to the extent permitted by applicable law as
determined by the Company, it being understood that continued participation in
Company-sponsored retirement plans or programs shall be limited to such plans or
programs that are not intended to be qualified under Section 401 (a) or 401(k)
of the Internal Revenue Code of 1986, as amended (the “Code”);

provided that the CEO may authorize, in his sole discretion, in lieu of the
payments and benefits provided under Section 5(a)(i) and (ii) above, payment to
the Participant of a single lump sum equal to 110% of the Participant’s Monthly
Base Salary for the period specified under Section 5(a)(i) (100% of Monthly Base
Salary for such period in lieu of salary continuation, and 10% of Monthly Base
Salary for such period in lieu of benefits continuation).

     Such payments shall be in lieu of any other payments under the Plan or
under any other severance pay or separation allowance plan, program or policy of
the Company, including the Company’s Separation Pay Plan; provided, however, if
payments pursuant to the terms and conditions of the Company’s Separation Pay
Plan would result in greater payments to a Participant than would be payable
under this Plan, said Participant shall in such event receive payments pursuant
to the terms and conditions of the Company’s Separation Pay Plan in lieu of
payments pursuant to this Plan.

          (b) For purposes of this Section 5, the following definitions shall
apply:

               (i) “Termination of Employment at Company Convenience” shall mean
termination of the employment of a Participant initiated by the Company, other
than for Cause, and other than by reason of death, Disability, voluntary
resignation by a Participant, or lawful Company mandated retirement at normal
retirement age.

               (ii) “Cause” shall mean the Participant’s misconduct in respect
of the Participant’s obligations to the Company or other acts of misconduct by
the Participant occurring during the course of the Participant’s employment,
which either case results in or could reasonably be expected to result in
material damage to the property, business or reputation of the Company; provided
that in no event shall

42



--------------------------------------------------------------------------------



 



unsatisfactory job performance alone be deemed to be “Cause”; and, provided,
further, that no termination of employment that is carried out at the request of
a person seeking to accomplish a Change in Control or otherwise in anticipation
of a Change in Control shall be deemed to be for “Cause”.

               (iii) “Disability” shall mean a Participant’s long-term
disability pursuant to a determination of disability under the Company’s
Long-Term Disability Plan.

               (iv) “Monthly Base Salary” shall mean a Participant’s highest
regular monthly salary during the preceding 24-month period, excluding any of
the following: year-end or other bonuses, incentive compensation, whether short
term or long term, commissions, reimbursed expenses, and any payments on account
of premiums on insurance or other contributions made to other welfare or benefit
plans.

               (v) “Change of Control” shall mean:

               (i) An acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of either (1) the then outstanding shares of common
stock of the Corporation (the “Outstanding Corporation Common Stock”) or (2) the
combined voting power of the then outstanding voting securities of the
Corporation entitled to vote generally in the election of directors (the
“Outstanding Corporation Voting Securities”); excluding, however, the following:
(1) any acquisition directly from the Corporation, other than an acquisition by
virtue of the exercise of a conversion privilege unless the security being so
converted was itself acquired directly from the Corporation; (2) any acquisition
by the Corporation; (3) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Corporation or any entity controlled by
the Corporation; or (4) any acquisition pursuant to a transaction which complies
with clauses (1), (2) and (3) of subsection (iii) of this definition; or

               (ii) A change in the composition of the Board of Directors such
that the individuals who, as of the effective date of the Plan, constitute the
Board of Directors (such Board of Directors shall be hereinafter referred to as
the “Incumbent Board”) cease for any reason to constitute at least a majority of
the Board of Directors; provided, however, for purposes of this definition, that
any individual who becomes a member of the Board of Directors subsequent to the
effective date of the Plan, whose election, or nomination for election by the
Corporation’s shareholders, was approved by a vote of at least a majority of
those individuals who are members of the Board of Directors and who were also
members of the Incumbent Board (or deemed to be such pursuant to this proviso)
shall be considered as though such individual were a member of the Incumbent
Board; but, provided, further, that any such individual whose initial assumption
of office occurs as a result of either an actual or threatened election contest
(as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board of Directors shall not be so
considered as a member of the Incumbent Board; or

43



--------------------------------------------------------------------------------



 



               (iii) Consummation of a reorganization, merger or consolidation
or sale or other disposition of all or substantially all of the assets of the
Corporation (“Corporate Transaction”); excluding, however, such a Corporate
Transaction pursuant to which (1) all or substantially all of the individuals
and entities who are the beneficial owners, respectively, of the Outstanding
Corporation Common Stock and Outstanding Corporation Voting Securities
immediately prior to such Corporate Transaction will beneficially own, directly
or indirectly, more than 50% of, respectively, the outstanding shares of common
stock, and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Corporate Transaction (including, without
limitation, a corporation which as a result of such transaction owns the
Corporation or all or substantially all of the Corporation’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Corporate Transaction,
of the Outstanding Corporation Common Stock and Outstanding Corporation Voting
Securities, as the case may be, (2) no Person (other than the Corporation, any
employee benefit plan (or related trust) of the Corporation or such corporation
resulting from such Corporate Transaction) will beneficially own, directly or
indirectly, 20% or more of, respectively, the outstanding shares of common stock
of the corporation resulting from such Corporate Transaction or the combined
voting power of the outstanding voting securities of such corporation entitled
to vote generally in the election of directors except to the extent that such
ownership existed prior to the Corporate Transaction, and (3) individuals who
were members of the Incumbent Board will constitute at least a majority of the
members of the board of directors of the corporation resulting from such
Corporate Transaction; or

               (iv) The approval by the stockholders of the Corporation of a
complete liquidation or dissolution of the Corporation.

          (c)          (i) In the event a Participant dies after the
commencement of payments pursuant to Section 5(a) above, the balance of said
payments shall be payable to said Participant’s estate.

                         (ii) It is the intent of this Plan that a Participant’s
transfer to another location shall not by itself entitle a Participant to
payments hereunder.

                         (iii) It is the intent of this Plan that a Participant
shall not receive payments hereunder in the event of a sale of the business unit
of the Company with which the Participant is associated, if the Participant
(A) is offered a Local Position which is either a Comparable Position or a
Substitute Position with the buyer or the Company (or any successor thereto),
whether or not such offer is accepted by the Participant, or (B) is employed
following such transaction by the buyer or the Company (or any successor
thereto).

     For purposes of the Plan, the following definitions shall apply: the
determination of whether a position is considered a “Local Position” will be
made by the CEO using standards similar to the standards utilized under the Code
(including, without limitation, the distance standard in Section 217(c)(1)(A) of
the Code), for purposes of moving expense deductions, and such other factors as
the CEO deems relevant; whether a position offered to a Participant is a
“Comparable Position” to the then current position held by the Participant shall
be determined by the CEO after taking into account the job requirements of the
two positions, the duties of the two positions, the base pay of the two
positions and such other factors as the CEO deems

44



--------------------------------------------------------------------------------



 



relevant; a “Substitute Position” is a position which may not be comparable in
title, duties and responsibilities to a prior position, but which affords the
Participant a comparable level of base pay and which, in the judgment of the
CEO, is consistent with the experience, education or skills of the Participant.
A Comparable Position or a Substitute Position may require a Participant to
utilize different skills from those used in the Participant’s then current
position. Aggregate levels of benefits, cash bonus opportunities and titles do
not need to be taken into account by the CEO in assessing whether a position
qualifies as a Comparable Position or a Substitute Position.

Section 6. Unfunded Status of Plan.

     The Plan is intended to constitute an “unfunded” compensation arrangement.
With respect to any payments required to be made, but not yet made to a
Participant by the Company, nothing contained herein shall give any such
Participant any rights that are greater than those of a general creditor of the
Company. In its sole discretion, the Company may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver payments in lieu of or with respect to amounts payable hereunder;
provided, however, that the existence of such trusts or other arrangements is
consistent with the unfunded status of the Plan.

Section 7. Termination and Amendment of the Plan.

     The Company shall have the right at any time, in its discretion, to amend
the Plan, in whole or in part, or to terminate the Plan, except that no
amendment or termination shall impair or abridge the obligations of the Company
to any Participant or the rights of any Participant under the Plan (1) under any
notices or agreements previously issued pursuant to the Plan, (2) with respect
to any termination of employment that occurred before such amendment or
termination, or (3) with respect to any termination of employment that occurs
during the period of 24 months following a Change of Control or that is carried
out at the request of a person seeking to accomplish a Change in Control or
otherwise in anticipation of a Change in Control, in each case without the
express written consent of the affected Participant.

     Except for the amendments or modifications made by the Board or Committee
as provided for in this section, no modifications, alterations and/or changes
made to the terms and/or provisions of the Plan, either globally or for an
individual participant, will be effective unless evidenced by a writing that
directly refers to the Plan and which is signed and dated by the Executive Vice
President of Human Resources, as such title may be modified from time to time.

Section 8. Benefit of Plan.

     The Plan shall be binding upon and shall inure to the benefit of the
Participant, his heirs and legal representatives, and the Company and its
successors. The term “successor” shall mean any person, firm, corporation or
other business entity that, at any time, whether by merger, acquisition or
otherwise, acquires all or substantially all of the stock, assets or business of
the Company.

Section 9. Non-Assignability.

     Each Participant’s rights under this Plan shall be nontransferable except
by will or by the laws of descent and distribution and except insofar as
applicable law may otherwise require. Subject to the foregoing, no right,
benefit or interest hereunder, shall be subject to anticipation,

45



--------------------------------------------------------------------------------



 



alienation, sale, assignment, encumbrance, charge, pledge, hypothecation, or
set-off in respect of any claim, debt or obligation, or to execution,
attachment, levy or similar process, or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall, to the full
extent permitted by law, be null, void and of no effect.

Section 10. Effect of Other Plans.

     Except as expressly provided in Section 5 with respect to the Company’s
Separation Pay Plan, (i) nothing in the Plan shall affect the level of benefits
provided to or received by any Participant (or the Participant’s estate or
beneficiaries) as part of any employee benefit plan of the Company, and (ii) the
Plan shall not be construed to affect in any way a Participant’s rights and
obligations under any other plan maintained by the Company on behalf of
employees.

Section 11. Mitigation and Offset.

     No Participant shall be required to mitigate the amount of any payment
under the Plan by seeking employment or otherwise, and there shall be no right
of set-off or counterclaim, in respect of any claim, debt or obligation, against
any payments to the Participant, his dependents, beneficiaries or estate
provided for in the Plan.

     If, after a Participant’s termination of employment with the Company, the
Participant is employed by another entity or becomes self-employed, the amounts
(if any) payable under this Plan to the Participant shall not be offset by the
amounts (if any) payable to the Participant from such new employment with
respect to services rendered during the severance period applicable to such
Participant under this Plan.

Section 12. Termination of Employment.

     Nothing in the Plan shall be deemed to entitle a Participant to continued
employment with the Company, and the rights of the Company to terminate the
employment of a Participant shall continue as fully as though this Plan were not
in effect.

Section 13. Severability.

     In the event that any provision or portion of the Plan shall be determined
to be invalid or unenforceable for any reason, the remaining provisions and
portions of the Plan shall be unaffected thereby and shall remain in full force
and effect to the fullest extent permitted by law.

Section 14. Disputed Claims.

          (a) If a Participant makes a claim for payments under the Plan and
such claim is disputed by the Company (a “Disputed Claim”), the Company shall
reimburse the Participant for any reasonable attorney’s fees and disbursements
incurred in pursuing such claim (“Attorney’s Fees”) provided that the
Participant obtains a nonappealable, final judgment from a court of competent
jurisdiction or a binding arbitration award granting the Participant all or
substantially all of the amount sought (a “Judgment or Award”). Unless the
Judgment or Award specifies whether it constitutes “all or substantially all of
the amount sought,” such determination shall be made by the Administrator in its
sole and absolute discretion. Said reimbursement of Attorney’s Fees, if
applicable, shall be made as soon as practicable after said determination.

46



--------------------------------------------------------------------------------



 



          (b) If a Disputed Claim is made with respect to a termination of
employment occurring during a period beginning on the date of a Change of
Control and ending 24 months thereafter, the Participant shall be entitled to
reimbursement of Attorney’s Fees, whether or not the Participant obtains a
Judgment or Award. Such reimbursement shall be made on a “pay-as-you-go” basis,
as soon as practicable after presentation to the Company of any periodic
statements for Attorney’s Fees.

          (c) Without affecting the rights of a Participant under subsection
(a) of this Section 14, a Participant shall be entitled to reimbursement of
Attorney’s Fees for a Disputed Claim in accordance with the terms of subsection
(b) with respect to termination of employment occurring six months prior to a
Change of Control, whether or not the Participant obtains a Judgment or Award,
provided, however, that no reimbursement will be made under this subsection (c)
in such case (i) unless and until the Change of Control actually occurs or
(ii) if reimbursement has been made under subsection (a) of this Section 14.

Section 15. Governing Law; Section Heading.

     All questions pertaining to the construction, regulation, validity and
effect of the provisions of the Plan shall be determined in accordance with the
laws of the State of New York.

     The section headings used in this document are for ease of reference only
and shall not be controlling with respect to the application and interpretation
of this Plan.

Section 16. Claims Procedure.

          (a) Benefits shall be paid in accordance with the provisions of the
Plan. Any claim for benefits under the Plan shall be promptly filed in writing
by the Participant, the Participant’s beneficiary or contingent beneficiary, or
the Participant’s authorized representative (hereinafter collectively referred
to as the “Claimant”) with the Company. This written claim shall be mailed or
delivered to the Company by registered mail and shall be decided by the person
or persons to whom this responsibility is delegated from time to time by the
Administrator.

          (b) The Claimant shall be sent a written notice of the Company’s
determination with respect to the claim of the Claimant within 90 days of
receipt of the claim, unless special circumstances require an extension of time
for processing the claim. Such extension shall not exceed 90 days and notice
thereof will be given within the first 90-day period. If the claim is denied in
whole or in part, the notice shall indicate the reason for the denial (including
references to the Plan provisions on which the denial is based), describe any
additional information or material needed and the reasons why such additional
information or material is necessary, and explain the claim review procedure.

          (c) If a claim is denied in whole or in part (or if no decision on a
claim is rendered within the limitations of the time described in
Section 16(b)), the Claimant may request a review of the decision (or of the
claim, if no timely decision has been rendered). This request shall be submitted
in writing to the Chief Human Resources Officer of the Company (the “Claims
Reviewer”) within 60 days of receipt of the notice of denial. The business
address and telephone number of the Claims Reviewer is:

The McGraw-Hill Companies, Inc.
1221 Avenue of the Americas

47



--------------------------------------------------------------------------------



 



New York, New York 10020
(212) 512-2000

This written request for review shall be mailed or delivered to the Claims
Reviewer by registered mail. The Claimant may review pertinent documents and may
submit in writing additional comments and material.

          (d) The Company shall have the right to change the Claims Reviewer
under the Plan. The Company shall also have the right to change the address and
telephone number of the Claims Reviewer. The Company shall give the Participants
written notice of any change of the Claims Reviewer, or any change in the
address and telephone number of the Claims Reviewer.

          (e) A review decision shall be made by the Claims Reviewer within
60 days of receipt of the request for review, unless there are special
circumstances (such as the need for a hearing) which require an extension of the
time for processing. Such extension shall not exceed 60 days and notice thereof
shall be given within the first 60-day period. The review decision shall be in
writing and include specific references to the Plan provisions on which the
decision is based.

Section 17. Limit on Discretionary Authority After Change of Control

          Notwithstanding any other provision of this plan, the authority
granted pursuant to Sections 3, 14 and 16 above to the Administrator and to
persons making determinations on claims for benefits and reviews of claims
shall, when exercised (1) during the period of 24 months following a Change of
Control or (2) with respect to any termination of employment that occurs during
the period of 24 months following a Change of Control or that is carried out at
the request of a person seeking to accomplish a Change in Control or otherwise
in anticipation of a Change in Control, shall not be “discretionary,” but shall
be subject to de novo review by a court of competent jurisdiction or an
arbitrator, as applicable.

January 28, 1987

As amended: March 25, 1987

September 30, 1987
September 28, 1988
April 26, 2000
April 24, 2002
October 23, 2003

48